DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."

Claim Interpretations
The claim 1 limitation “the side opening of the salt lamp chamber is configured as an inlet/outlet” is interpreted where the slash is “and”. Thus, the limitation means that the side opening is configured both as an inlet and as an outlet.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bob Gnuse on 17 May. 2022.

The application has been amended as follows: 

Claim 7	The salt lamp humidifier according to claim 6, wherein, the center of the humidifier water tank is provided with the mist discharging pipe, a water tank cavity in the peripheral side of the mist discharging pipe is filled with water for replenishing the atomization chamber, and the mist discharging pipe is connected to the air duct near a bottom end side, and the air duct extends into the salt lamp of the humidifier base body, and [[a]]the side opening of the salt lamp chamber forms an air duct inlet.

Allowable Subject Matter
Claims 1-2, 4-10, and 14 are allowed.
Regarding claim 1, the closest prior art is KR20060067931. The prior art teaches a salt lamp humidifier with a water tank and salt lamp. The prior art does not teach the salt stone box or the side opening being the inlet and outlet. The modification would not have been obvious because the prior art does not teach a salt stone box within the salt lamp chamber and the salt stone inlet is the top. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2, 4-10, and 14 depend upon claim 1.

Response to Arguments
The following is a response to Applicant’s arguments filed 25 Apr. 2022:

Applicant argues that the objections to the drawings and objections to the specification are overcome by amendment.
Examiner agrees. The drawing and specification amendments are entered. The objections are withdrawn.

Applicant argues that the claim objections are overcome by amendment.
Examiner agrees and the objections are withdrawn.

Applicant argues that the 112b claim rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the prior art claim rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. Claims 1-2, 4-10, and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776